IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-290-C1


                                       ORDER


       Appellant requests an extension of time to file his response to a motion to

withdraw and a supporting Anders brief in this appeal. Appellant has requested 90

additional days because his access to the law library where he is in prison, and his legal

knowledge, is limited. In a separate document, appellant also requests the appointment

of new counsel. Neither of these documents are properly served. See TEX. R. APP. P. 9.5.

The Clerk of this Court does not accept service for the McLennan County District

Attorney. Nevertheless, we use Rule 2 to proceed to a timely disposition of appellant’s
requests. Id. 2.

       Because appellant need not file a formal brief which contains specific references to

the record or case authorities but only a response to counsel’s motion to withdraw and

Anders brief, appellant’s response is sufficient if it directs the Court to the issues upon

which appellant believes the trial court erred. In conducting its review of the entire

record for possible error, the Court will give special attention to the issues to which the

Court is directed by appellant’s response. If the Court is persuaded that an issue is not

frivolous and might support an argument for error, then the Court will remand this

appeal to the trial court for the appointment of new counsel to fully brief the issue. See

In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008).

       Accordingly, because the form of a response to an Anders brief is relatively less

restrictive in nature than that which is necessary for a formal brief, appellant’s motion for

extension of time to file his response is granted in part. Appellant’s response is due 35

days from the date of this order. Further, because new counsel is not appointed unless

this Court decides an issue is not frivolous and might support an argument for error,

appellant’s motion for the appointment of counsel is denied. Id.


                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Motion for extension granted in part
Motion for appointment of counsel denied
Order issued and filed January 23, 2019




Thomas v. State                                                                        Page 2